neds ‘ ; . : , cA y
“G7 AQ 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified) Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

United States of America JUDGMENT IN A CRIMINAL CASE
Vv. (For Offenses Committed On or After November 1, 1987}

Genaro Ruiz-Loper Case Number: 3:20-mj-20167

 

 

 

 

 

 

 

Andrew K. Nietgsr
Defendant's Attorney
REGISTRATION NO. 93895298
a JAN 2 4 2020
THE DEFENDANT:
pleaded guilty to count(s) 1 of Complaint "ERK US DISTHICT GOURT
F *

    

 

 

 

 

SOUTHERN DISTRICT
BY

 

 

Ci was found guilty to count(s) DEPUTY

after a plea of not guilty. .

Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section Nature of Offense Count Number(s)
8:1325 ILLEGAL ENTRY (Misdemeanor) oo 1 .

Li The defendant has been found not guilty on count(s)
(J Count(s) dismissed on the motion of the United States.

 

IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of: /

 

f
A TIME SERVED C] days
fo | -
Assessment: $10 WAIVED Fine: WAIVED
Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal. .
L) Court recommends defendant be deported/removed with relative, charged in case

 

_IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments

imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and

United States Attorney of any material change in the defendant's economic circumstances.

Friday, January 24, 2020
Date of Imposition of Sentence

ft g | . ke
Received meg at ‘Ut UU

DUSM HONORABLE F. A. GOSSETT III
UNITED STATES MAGISTRATE JUDGE

 

Clerk’s Office Copy | | 3:20-mj-20167

 
